DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “drive structure” adapted to cooperate with a drive device in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-11, 14-16 and 19-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Bernhardt (EP 3 066 928).
 	Bernhardt shows a facility that processes dough 2 with a conveying system that conveys the dough along a conveying section.  The conveying system includes an elongate dough-conveying element 5 that defines a conveying section within raised area 30.  The dough-conveying element includes a dough-supporting region 7 that forms a supporting surface 25 for dough to be conveyed by means of the system.  The conveying element also includes two lateral regions 6/20/22 extending laterally along the dough-supporting region on either side thereof in a longitudinal direction of the dough-conveying element.  The lateral regions are movably disposed or formed relative to the dough-supporting region. The dough-conveying element exhibits flexurally-rigid material behavior in a vicinity of the dough-supporting region 7 and resiliently-extensible material behavior in a vicinity of the lateral regions 6/20/22 (see paragraphs 0006 and 0007 of the applicant provided machine translation).  
 	The increased thickness of the conveying element 5 in the dough-supporting region provides a flexurally-rigid stiffening structure for flexurally stiffening the dough-supporting region.  This stiffening structure is formed by a flexurally-rigid plastic material. The lower half of the supporting region between the steps 32 defines a flexurally-rigid supporting body.  An 
	The stiffening structure formed by the increased thickness of the conveying element in the dough-supporting region may be viewed as including at least one stiffening element formed by the lower half of the supporting region that defines a flat reinforcing base  arranged in the region of a surface of the dough-conveying element facing away from the dough-supporting region.  This reinforcing base is formed of a rigid plastic material.
 	The lateral regions form a dough-forming region 30 for surrounding the dough that is to be conveyed along the conveying section by means of the dough-conveying element when viewed in cross-section, at least in sections laterally.  The lateral regions are movable between a first pivoted position (see figure 5) and a second pivoted position (see figure 6).  In the first pivoted position, the lateral regions are arranged and/or aligned parallel to the dough-supporting region when viewed in cross-section so that a uniformly flat surface of the dough-conveying element results when viewed in cross-section (see figure 5).  In the second pivoted position, the lateral regions viewed in cross-section are arranged and/or aligned at an angle to the dough-supporting region so that the at least one lateral region and the dough-supporting region form a U-shaped dough-forming region for the dough which is to be conveyed by means of the dough-conveying element along the conveying section.  The system includes a supporting device 8 arranged for supporting and/or stabilizing the lateral regions in the second pivoted position.  The supporting device includes comprises at least one supporting body with a supporting body portion defined by the inwardly facing vertical wall of the device for supporting the lateral regions in the second pivoted position.
.
Claims 1-4, 10-11, 14-16 and 19-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi (US 6,001,403).
 	Kobayashi shows a facility may be used for processes dough (column 2, lines 30-35) with a conveying system that conveys the dough along a conveying section C.  The conveying system includes an elongate dough-conveying element 3/4/31/32 that defines the conveying section.  The dough-conveying element includes a dough-supporting region 31b/32 that forms a supporting surface for dough to be conveyed by means of the system.  The conveying element also includes two lateral regions 4/31b extending laterally along the dough-supporting region on either side thereof in a longitudinal direction of the dough-conveying element.  The lateral regions are movably disposed or formed relative to the dough-supporting region. The dough-conveying element exhibits flexurally-rigid material behavior in a vicinity of the dough-supporting region and resiliently-extensible material behavior in a vicinity of the lateral regions (see figures 8-9).  
 	The increased lining belt 32 of the conveying element in the dough-supporting region provides a flexurally-rigid stiffening structure for flexurally stiffening the dough-supporting region.  This stiffening structure forms a flexurally rigid material structure that acts as a supporting/stiffening body for the surface element 31b of the dough supporting region.  An elastically-extensible material structure 4/31a disposed/resting on the supporting body forms the at least one lateral region.  

	The lateral regions form a dough-forming region for surrounding the dough that is to be conveyed along the conveying section by means of the dough-conveying element when viewed in cross-section, at least in sections laterally.  The lateral regions are movable between a first pivoted position (see figure 7) and a second pivoted position (see figure 11).  In the first pivoted position, the lateral regions are arranged and/or aligned parallel to the dough-supporting region when viewed in cross-section so that a uniformly flat surface of the dough-conveying element results when viewed in cross-section (see figure 7).  In the second pivoted position, the lateral regions viewed in cross-section are arranged and/or aligned at an angle to the dough-supporting region so that the at least one lateral region and the dough-supporting region form a U-shaped dough-forming region for the dough which is to be conveyed by means of the dough-conveying element along the conveying section (see figure 11).  The system includes a supporting device 5 arranged for supporting and/or stabilizing the lateral regions in the second pivoted position.  The supporting device includes comprises at least one supporting body with a supporting body 61 for supporting the lateral regions in the second pivoted position.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, 14-15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tingskog (US 5,060,787) in view of Burkhardt.
 	Tingskog shows a facility that could be used to processes dough with a conveying system that conveys the dough along a conveying section.  The conveying system includes an elongate dough-conveying element 1 that defines a U-shaped conveying section (see figures 8-9).  The dough-conveying element includes a dough-supporting region 2 that forms a supporting surface for dough to be conveyed by means of the system.  The conveying element also includes two lateral regions 3/4/5/6 extending laterally along the dough-supporting region on either side thereof in a longitudinal direction of the dough-conveying element.  The lateral regions are movably disposed or formed relative to the dough-supporting region. The dough-conveying element exhibits flexurally-rigid material behavior in a vicinity of the dough-supporting region 2 and resiliently-extensible material behavior in a vicinity of the lateral regions 3/4/5/6 (see column 2, lines 40-55).  

 	The stiffening element defined by the stiffening structure 10 defines a stiffening body of the stiffening element.  When this stiffening body is formed by conventional cord, the cord would act as a tension rod stiffening the dough-supporting region and receiving the tensile forces on the belt.  While a cord might not form a “rod” as that term is conventionally used, to mean a rigid and elongated cylindrical member with a narrow width relative to the length of the rod, it should be noted that the use rod is not used in this conventional fashion by the applicant.  The rod of the present invention must be capable of flexing as it passes around the drive rollers and as such it may only broadly or loosely to be considered a rod.  As such, the term rod may be interpreted broadly of loosely to include a cord member.
	     The stiffening element defined by the stiffening structure 9b also defines a stiffening body of the stiffening element.  This stiffening body may be formed by transverse carbon fibers in a reinforcing fiber arrangement. 

 	As described above, Tingskog shows all the structure required by claims 1-4, 6-9, 14-15 and 19-22.  However, Tingskog does not explicitly suggest using the system to convey dough as required by the preambles of the claims, which breathe life into the claims. 
	Burkhardt shows a similar system to that of Tingskog with flexible lateral regions disposed on either side of a central supporting region.  Burkhardt teaches that this arrangement may advantageously be used to convey dough. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to convey dough with the .
Claims 1, 13-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. (US 8,464,862) in view of Burkhardt.
 	Honeycutt shows a facility that could be used to processes dough with a conveying system 10 that conveys the dough along a conveying section.  The conveying system includes an elongate dough-conveying element 12 that defines a U-shaped conveying section (see figure 7a).  The dough-conveying element includes a dough-supporting region above drive teeth 28 that forms a supporting surface for dough to be conveyed by means of the system.  The conveying element also includes two lateral regions adjacent supports 41 extending laterally along the dough-supporting region on either side thereof in a longitudinal direction of the dough-conveying element.  The lateral regions are movably disposed or formed relative to the dough-supporting region. The dough-conveying element exhibits flexurally-rigid material behavior in a vicinity of the dough-supporting region and resiliently-extensible material behavior in a vicinity of the lateral regions.  
 	In a vicinity of its surface facing away from the dough-supporting region, the dough-conveying element includes a drive structure formed by teeth 28 that are adapted to cooperate with a drive device 14/16 configured to set the dough-conveying element in a conveying motion.
 	The lateral regions form a dough-forming region for surrounding the dough that is to be conveyed along the conveying section by means of the dough-conveying element when viewed in cross-section, at least in sections laterally.  The lateral regions are movable between a first pivoted position as they move around rollers 14/16 and a second pivoted position (see figure 7a).  In the first pivoted position, the lateral regions are arranged and/or aligned parallel to the dough-supporting region when viewed in cross-section so that a uniformly flat surface of the dough-conveying element results when viewed in cross-section.  In the second pivoted position, the lateral regions viewed in cross-section are arranged and/or aligned at an angle to the dough-supporting region so that the at least one lateral region and the dough-supporting region form a U-shaped dough-forming region for the dough which is to be conveyed by means of the dough-conveying element along the conveying section.  The system includes a supporting device 41 arranged for supporting and/or stabilizing the lateral regions in the second pivoted position.  The supporting device includes comprises at least one supporting body with a supporting body portion defined by the inwardly facing surface of the guide forming the supporting device 41.  
 	As described above, Honeycutt shows all the structure required by claims 1, 13-16, and 19-22.  However, Honeycutt does not explicitly suggest using the system to convey dough as required by the preambles of the claims, which breathe life into the claims. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651